DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 23 February 2021 in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.

Election/Restrictions
Claims 7, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102
Claim 1, 2, 6, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imagawa et al. (US 2012/0267456 hereinafter “Imagawa”). For portions of the rejection, see the annotated figure 4 of Imagawa below:

    PNG
    media_image1.png
    477
    801
    media_image1.png
    Greyscale

In regards to claim 1, Imagawa discloses a fluid coupling, comprising: 
a first member (14) configured for connection with a first fluid conduit; 
a second member (5) configured for connection with a second fluid conduit; 
a nut (3) disposed at least partially around the first member, the nut configured to engage the second member; and 
a sleeve (4) configured to rotate the nut and cause or facilitate engagement between the nut and the second member; 
wherein at least a portion of a sealing portion of the first member is inserted into at least a portion of a sealing portion of the second member, and an elastomeric seal is disposed at least 
In regards to claim 2, Imagawa further discloses the second member (5) includes external threads configured for engagement with internal threads of the nut.
In regards to claim 6, Imagawa further discloses external flat portions of the nut correspond to internal flat portions of the sleeve (shown in fig. 2).
In regards to claim 10, Imagawa further discloses the sleeve is configured to rotate the nut.
In regards to claim 11, Imagawa further discloses the sleeve includes internal flat portions aligned with external flat portions of the nut, and rotation of the sleeve causes rotation of the nut via the internal flat portions and the external flat portions (shown in fig. 2).
In regards to claim 20, Imagawa further discloses a backup ring configured to provide a fluid seal between the first member and the second member (shown in fig. 2).

Allowable Subject Matter
Claims 12, 14-17, 21, 23, 25, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/14/2021